TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00594-CR
                                       NO. 03-13-00595-CR



                              Joseph Edward McKenzie, Appellant

                                                  v.

                                   The State of Texas, Appellee


   FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
                        NOS. 2008R-073 & 2008R-074,
          THE HONORABLE JEFF R. STEINHAUSER, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s notice of appeal was filed on August 26, 2013. After this Court granted

multiple extensions of time, appellant’s brief most recently was due on September 18, 2014. When

granting the most recent extension, we informed appellant’s retained counsel that no further

extensions would be granted. The brief has not been filed and is now overdue.

               We hereby order appellant’s counsel, Calvin Garvie, to tender a brief in this cause

no later than October 10, 2014. Failure to file the brief by that date will result in counsel being

called before this Court to show cause why he should not be held in contempt for violating this order,

and the cause will be abated to the trial court. See Tex. R. App. Proc. 38.8.

               It is so ordered on this the 30th day of September, 2014.
Before Chief Justice Jones, Justices Rose and Goodwin

Do Not Publish




                                              2